 Case 4:20-cv-00113-SDJ-CAN Document 7 Filed 05/27/20 Page 1 of 2 PageID #: 27



                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

JUAN ALVAREZ, #1335803                     §
                                           §
v.                                         § CIVIL ACTION NO. 4:20-CV-113
                                           §
DIRECTOR, TDCJ-CID                         §


           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       The Report and Recommendation of the Magistrate Judge, which contains her

 findings, conclusions, and recommendation for the disposition of this action, has been

 presented for consideration. (Dkt. #5). The Report and Recommendation recommends

 that Petitioner Juan Alvarez’s petition for writ of habeas corpus pursuant to 28

 U.S.C. § 2254 be dismissed as a successive writ that has not been authorized by the

 United States Court of Appeals for the Fifth Circuit.

       Alvarez failed to timely file any written objections to the Magistrate Judge’s

 Report and Recommendation. After the deadline had passed for Alvarez to submit

 objections, he filed a motion requesting a ninety-day extension of the deadline to

 object to the Magistrate Judge’s Report and Recommendation. (Dkt. #6). The motion

 is DENIED.

        The Court concludes that the findings and conclusions of the Magistrate Judge

 are correct. The findings and conclusions of the Magistrate Judge are therefore

 adopted as those of the Court.




                                              1
Case 4:20-cv-00113-SDJ-CAN Document 7 Filed 05/27/20 Page 2 of 2 PageID #: 28


    .
        It is therefore ORDERED that Alvarez’s unauthorized, successive petition for

writ of habeas corpus is DISMISSED for lack of jurisdiction. Before Alvarez may

file a second or successive petition for writ of habeas corpus in the district court, he

must move the Fifth Circuit for an order authorizing the district court to consider the

successive writ. 28 U.S.C. § 2244(b)(3)(A). This Court has no jurisdiction to consider

a successive writ absent prior authorization from the Fifth Circuit. Id.



        So ORDERED and SIGNED this 27th day of May, 2020.




                                                   ____________________________________
                                                   SEAN D. JORDAN
                                                   UNITED STATES DISTRICT JUDGE




                                              2
